Cite as 2015 Ark. 396

                 SUPREME COURT OF ARKANSAS
                                        No.   CV-15-804

COLUMBIA INSURANCE GROUP,                          Opinion Delivered   October 29, 2015
INC., AND COLUMBIA MUTUAL
INSURANCE COMPANY, INC.                            REQUEST TO CERTIFY
                   PETITIONERS                     QUESTIONS OF LAW FROM THE
                                                   UNITED STATES DISTRICT
V.                                                 COURT FOR THE EASTERN
                                                   DISTRICT OF ARKANSAS,
                                                   WESTERN DIVISION
CENARK PROJECT MANAGEMENT
SERVICES, INC., ET AL.                             CERTIFIED QUESTIONS
                    RESPONDENTS                    ACCEPTED.


                                         PER CURIAM


       In accordance with section 2(D)(3) of Amendment 80 to the Arkansas Constitution

and Rule 6-8 of the Rules of the Supreme Court and Court of Appeals of the State of

Arkansas, the Honorable Susan Webber Wright of the United States District Court for the

Eastern District of Arkansas, Western Division, has filed a motion and certification order with

our clerk on September 28, 2015. The certifying court requests that we answer questions of

Arkansas law that may be determinative of a cause now pending in the certifying court,

because it appears to the certifying court that there is no controlling precedent in the decisions

of the Supreme Court of Arkansas.

       Having reviewed the certifying court’s explanation of the need for this court to answer

the question of law pending in that court, we accept certification of the following questions:

       1. Whether faulty workmanship resulting in property damage to the work or work
                                    Cite as 2015 Ark. 396

      product of a third party (as opposed to the work or work product of the insured)
      constitutes an “occurrence”; and

      2. If such faulty workmanship constitutes an “occurrence,” and an action is brought
      in contract for property damage to the work or work product of a third person, does
      any exclusion in the policy bar coverage for this property damage?

This per curiam order constitutes notice of our acceptance of the certification of these

questions of law. For purposes of the pending proceeding in this court, the following

requirements are imposed:

      A. Time limits will be calculated from the date of this per curiam order accepting
      certification. The plaintiffs in the underlying action, Columbia Insurance Group, Inc.,
      and Columbia Mutual Insurance Company, Inc., are designated as the moving party
      and will be designated as the “Petitioners,” and their brief is due thirty days from the
      date of this per curiam. The defendants, Cenark Project Management, et al., shall be
      denoted as the “Respondents,” and their brief shall be due thirty days after the filing
      of Petitioners’ brief. Petitioners may file a reply brief within fifteen days after
      Respondents’ brief has been filed.

      B. The briefs shall comply with this court’s rules as in other cases except for the briefs’
      content. Only the following items required in Arkansas Supreme Court Rule 4-2(a)
      shall be included:

      (3) Point on appeal which shall correspond to the certified questions of law to be
      answered in the federal district court’s certification order.

      (4) Table of authorities.

      (6) Statement of the case which shall correspond to the facts relevant to the certified
      question of law as stated in the federal district court’s certification order.

      (7) Argument.

      (8) Addendum.

      (9) Cover for briefs.

      C. Oral argument will be permitted only if this court concludes that it will be helpful


                                               2
                                     Cite as 2015 Ark. 396

       for presentation of the issues.

       D. Arkansas Supreme Court Rule 4-6 with respect to amicus curiae briefs will apply.

       E. This matter will be processed as any case on appeal.

       F. Rule XIV of the Rules Governing Admission to the Bar shall apply to the attorneys
       for the Petitioners and Respondents.

       Pursuant to Arkansas Supreme Court Rule 6-8(d), we request that the parties include

in the addendum the following pleadings: the complaint; the answer, if any; the motions for

summary judgment; and any responses, replies, and briefs in response thereof. The parties

should also include any pleadings that will be useful to our understanding of the legal issues

presented.

       Certified questions accepted.

       HART and WOOD, JJ., would decline to accept certified questions.




                                              3